Citation Nr: 1144189	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, bipolar disorder, co-morbid personality disorder, and substance abuse.

3.  Entitlement to service connection for an abdominal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied psychiatric claim and denied service connection for residuals of an abdominal hernia.  

The Board acknowledges that, in a September 2008 statement, the Veteran requested a hearing before a Veterans Law Judge.  Thereafter, a videoconference hearing was scheduled for July 26, 2010.  However, the Veteran did not report for that scheduled hearing.  None of the notice letters was returned as undeliverable. The Veteran has not provided good cause for his failure to report for his hearing. Nor has he requested that it be rescheduled.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

Additionally, the Board recognizes that the RO initially characterized the psychiatric disability on appeal as a nervous condition, to include depression/dysthymic disorder.  However, the record shows that the Veteran has also been assessed with bipolar disorder, co-morbid personality disorder, and drug and alcohol abuse.  He has not filed formal claims of service connection for those disabilities.  Nevertheless, claims for one psychiatric disorder effectively encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Therefore, the Board finds that the claims is one for service connection for a psychiatric disability, to include whatever diagnosis is provided.

As a final introductory matter, the Board observes that the record includes an August 2006 report from a VA-contracted psychologist, who indicates that the Veteran's service-connected thyroid disorder interferes with his ability to obtain gainful employment.  Also of record are VA outpatient treatment reports, which note that the Veteran is currently unemployed due to his service-connected thyroid disorder and the abdominal hernia for which he now seeks service connection.  The Board interprets the above evidence as raising an implicit claim of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  As that issue has not yet been developed for appellate review, it is referred to the RO for the appropriate action.

The issues of a service connection for an acquired psychiatric disorder and residuals of an abdominal hernia are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in September 1997, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder (then claimed as a nervous condition).  The Veteran did not file a timely appeal of that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's psychiatric claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision that denied the Veteran's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a September 1997 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder (then claimed as a nervous condition, to include depression/dysthymic disorder).  The Veteran did not file a timely appeal of that decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the September 1997 RO decision became final because the Veteran did not perfect a timely appeal.

The Veteran filed an application to reopen his psychiatric claim in October 2006.  However, in a February 2007 rating decision, the RO determined that new and material evidence had not been submitted and declined to reopen that claim.  Consequently, the Board must now consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A service connection claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the September 1997 RO adjudicators included service medical records, which were negative for any complaints of clinical findings of psychiatric abnormalities.  However, those records showed that the Veteran had been afforded an October 1987 mental health evaluation in which he had been found to be psychiatrically sound "for any administrative action deemed appropriate by command."  Subsequent service medical records show that the Veteran received a Chapter 14 (misconduct) discharge but only after undergoing a separation examination that was negative for any psychiatric abnormalities.

Also of record at the time of the prior final rating decision was a report of a VA examination conducted in January 1988, roughly three months after the Veteran separated from service.  As with the available service medical records, that report did not contain any subjective or clinical evidence of mental health problems.  However, subsequent VA treatment reports, dated from January 1997 to February 1997, show that the Veteran was hospitalized and diagnosed with dysthymic disorder.  Those treatment reports, which were also considered in the initial RO rating action, further showed that the Veteran had a history of alcohol and illegal drug abuse, which had persisted both during and after service, and that he and had attempted suicide on at least one occasion in the mid-1980s.

Notwithstanding the clinical findings of post-service psychiatric problems, the September 1997 adjudicators determined that there was no evidence of any mental health disorders diagnosed in service or within a year thereafter.  Consequently, those adjudicators determined that the Veteran's current problems were unrelated to any aspect of his active duty and denied his service connection claim.

In support of his application to reopen his claim, the Veteran has submitted a copy of an August 2006 vocational rehabilitation assessment, which indicates that he has long history of social and legal problems that collectively hinder his ability to obtain gainful post-service employment.  That report further indicates that the Veteran continues to suffer from the effects of substance abuse and that he currently meets the diagnostic criteria for clinical depression and co-morbid personality disorder.  

Other evidence not previously of record includes VA medical records, dated from February 1997 to January 2007.  Those records show that, in addition to the psychiatric disabilities noted above, the Veteran has been diagnosed with and treated for bipolar disorder.  Those records also show that the Veteran has undergone additional inpatient psychiatric treatment in 2004 and that he continues to require ongoing outpatient care for his mental health problems.

In addition to relying on the newly received clinical evidence, the Veteran has submitted written statements, attesting to a history of in-service psychiatric problems that are not shown in his available service medical records.  Significantly, the Veteran now claims that the Army purposely lost a portion of his service records, which confirmed that he had attempted suicide and had been diagnosed with bipolar disorder while on active duty.  Additionally, the Veteran maintains that his in-service suicide attempt was precipitated by harassment from a commanding officer, who "had it out" for the Veteran and unfairly punished him with a month in the "brig."  The Veteran further claims that this commanding officer's unfair allegations ultimately led to the Veteran's court martial, but not before he had been tricked into signing a statement indicating that he did not have any service-related psychiatric disabilities.  
 
The Board observes that the Veteran is competent to describe events of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report a history of in-service altercations with his commanding officer and an ensuing suicide attempt.  Similarly, the Veteran is competent to report receiving in-service treatment for mental health problems and being diagnosed with bipolar disorder by an Army psychiatrist.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board finds that the Veteran's recent statements, combined with the newly received clinical records, are both new and material.  That newly received lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric problems may be etiologically related to an alleged in-service event and injury (unfair treatment by a commanding officer and subsequent suicide attempt), which were not considered by the initial RO adjudicators.  Additionally, that new evidence suggests that the Veteran currently suffers from bipolar disorder, a psychiatric disability not of record at the time of prior rating action, which had its onset in service and has been characterized by a continuity of symptoms since that time.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the newly submitted evidence also indicates that the Veteran has a personality disorder, which is not a disease or injury under VA regulations and therefore not a disability for which service connection can be granted.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, the Board observes that service connection may be granted if the record shows that depression, bipolar disorder, or another acquired psychiatric disorder was incurred or aggravated in service and superimposed upon a preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  Accordingly, the Board finds that the newly submitted evidence of both acquired psychiatric and personality disorders collectively supports an alternate theory of entitlement to service connection that was not considered at the time of the last final adjudication. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his current psychiatric problems were caused or aggravated during service or are otherwise related to his period of active duty.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's newly reopened psychiatric claim and his claim for service connection for residuals of an abdominal hernia.  

The Veteran contends that his current psychiatric problems and hernia all their onset in service.  He further alleges that he was treated for those conditions while on active duty, but that the particular service medical records documenting that treatment have not been associated with his claims folder.

The Veteran is competent to report a history of in-service treatment.   Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Moreover, while the Veteran's statements have been presumed credible for purposes of reopening his psychiatric claim, that presumption does not extend to the issue of entitlement to service connection.  On the contrary, with respect to those issues, the Board must consider the Veteran's statements are credible based on their internal consistency, facial plausibility, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, in considering whether the Veteran's account of in-service treatment is credible, the Board has reviewed his available service medical records.  While those records are negative for any evidence of psychiatric abnormalities or hernias, they are notably devoid of any service entrance examination report or other clinical findings dated prior to September 1987.  The earliest available service medical record, dated September 16, 1987, expressly refers to prior records "missing at this time."  That suggests that earlier service medical records may exist that have not yet been associated with the claims folder.  Additionally, the Board observes that a service medical record dated in October 1987 shows that the Veteran was seen at the Community Mental Health Service of Reynolds Community Hospital, at Fort Sill, Oklahoma, and that a "separate file was being kept at t[hat] clinic."  With the exception of a contemporaneously dated one-page mental status report, however, no records from the Community Mental Health Service have yet been obtained.

The Board acknowledges that, in its initial development of the Veteran's claims, the RO made several attempts to obtain his complete service medical records.  To date, however, the RO has not issued a formal finding of unavailability of additional service medical records.  Nor has it informed the Veteran that only partial service records could be located and that he is responsible for submitting any additional records in his possession.  38 C.F.R. § 3.159(e) (2011).  Thus, in view of the Veteran's above assertions, and the apparent gaps in his available service medical records, the Board finds that an additional attempt should be made to locate any records that remain outstanding.  Specifically, on remand, the RO should request the Veteran's service entrance examination report and any additional service medical records dated prior to September 1967.  The RO should also request any in-service psychiatric records compiled by the Community Mental Health Service at Fort Sill.  If the RO is unable to locate such records, it should seek them via alternate sources such as requests through the National Personnel Record Center, the Personnel Information Exchange System, and queries to the Veteran for any records in his possession or additional information in support of his claim.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005). 

Next, the Board observes that pertinent service personnel records also appear to be outstanding.  The Veteran has asserted that he was unfairly punished by his commanding officer.  He has further alleged that treatment led him to attempt suicide, which, in turn, precipitated his alleged in-service psychiatric hospitalization and subsequent court martial.  However, the exact nature of the Veteran's reported in-service punishment and court martial remain unclear as his service personnel file has not yet been associated with his claims folder.  Because the information contained in his service personnel records would be useful in clarifying the particular events to which he now attributes his mental health problems, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also needed to provide the Veteran with VA examinations with respect to his claims.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The record shows that the Veteran is currently diagnosed with multiple psychiatric disabilities and an abdominal hernia.  Moreover, his available medical records indicate that those disorders have persisted since at least the mid-1990s, and the Veteran himself has attested to a continuity of symptomatology since his active service.  Although a lay person, he is competent to report a history of in-service and post-service mental health and hernia-related problems, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran's account is presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, in order to warrant grants of service connection, there must be probative evidence that he has a current acquired psychiatric disorder and an abdominal hernia that are etiologically related to his brief period of active duty.  The Veteran has not been shown to have the requisite clinical expertise to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, do not constitute an adequate basis to grant service connection for either a psychiatric or a hernia disorder.  

While insufficient to allow the Veteran's claims, however, his lay statements, in tandem with the aforementioned clinical evidence, are sufficient to trigger the need for VA examinations and etiological opinions with respect to both issues.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As no such examinations or opinions have been provided, they should be performed on remand.  

Specifically, the requested VA examinations and opinions should address all the pertinent clinical and lay evidence of record, including the Veteran's VA medical records, which show current diagnoses of multiple psychiatric disorders and an abdominal hernia, and his lay statements regarding current symptoms that are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Those new VA examinations and opinions should also address any lay evidence regarding a continuity of psychiatric problems and hernias that have persisted since the Veteran's active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Moreover, because the Veteran has been assessed with a preexisting personality disorder, the Board finds that, on remand, the VA psychiatric examiner should expressly comment on whether the Veteran, in fact, had a personality disorder during active duty and, if so, whether he also had a separate acquired psychiatric disorder, which was superimposed on that in-service personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Further, in light of the VA medical records showing a history of alcohol and drug abuse both during and after service, the Board finds that, on remand, the VA psychiatric examiner should expressly ascertain whether any current mental health disorder was caused or aggravated by any aspect of the Veteran's active service that did not involve substance abuse.  38 C.F.R. §§ 3.1(n), 3.301 (2011).  

Finally, pertinent VA medical records appear to be outstanding.  The record shows that, as of January 2007, the Veteran was receiving regular VA outpatient treatment for depression, bipolar disorder, and an abdominal hernia.  However, no records dated since that time have yet been associated with his claims folder.  As it appears that subsequent VA records may exist that are pertinent to his claims, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, or any other appropriate service department offices, to obtain the Veteran's complete service medical records, specifically including his service entrance examination report, any other service medical records dated prior to September 1987, and any in-service psychiatric records compiled by the Community Mental Health Service, Reynolds Community Hospital, Fort Sill, Oklahoma.  Associate all documents obtained with the Veteran's claims folder.  Document all attempts to obtain the Veteran's service records in the claims folder and continue attempts to obtain them until it is reasonably certain that further attempts would be futile or it is reasonably certain that the records do not exist.  Issue a formal finding as to the unavailability of any service medical records that cannot be obtained.  Notify the Veteran as to the unavailability of any service medical records.  Request that he submit any additional records or other information in his possession in support of his claim.

2.  Contact the National Personnel Records Center, the Personnel Information Exchange System, or any other appropriate service department offices, to obtain the Veteran's complete service personnel records.  Associate all documents obtained with the Veteran's claims folder.  Document all attempts to obtain the Veteran's service records in the claims folder and continue attempts to obtain them until it is reasonably certain that further attempts would be futile or it is reasonably certain that the records do not exist.  Issue a formal finding as to the unavailability of any service personnel records that cannot be obtained.  Notify the Veteran as to the unavailability of any service medical records.  Request that he submit any additional records or other information in his possession in support of his claim.

3.  Obtain and associate with the claims folder all medical records from the VA Gulf Coast Veterans Health Care System, specifically including the VA Medical Center in Biloxi, Mississippi, and the VA Outpatient Clinic in Pensacola, Florida, dated since January 2007.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's in-service psychiatric evaluation and his post-service treatment for dysthymic disorder, bipolar disorder, and substance abuse.  The VA examiner should also consider the Veteran's account of becoming depressed and attempting suicide in response to punitive treatment from his commanding officer, which ultimately resulted in his discharge from the Army.  Finally, the VA examiner should address all pertinent in-service and post-service evidence obtained in accordance with this remand and any lay assertions regarding a continuity of psychiatric symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Noting the Veteran's prior diagnosis of a personality disorder, comment on whether he had a personality disorder during active service and, if so, whether a separate acquired psychiatric disorder was superimposed on that personality disorder in service.

c)  Discuss whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed acquired psychiatric disorder, including dysthymic disorder and bipolar disorder, but excluding drug or alcohol abuse, was caused or aggravated beyond its natural progression by any aspect of the Veteran's active service, to specifically exclude any in-service substance abuse.

d)  Discuss whether it is it more likely than not (more than 50 percent probability) that any currently acquired psychiatric disorder is the result of abuse of alcohol or drugs.

5.  Next, schedule the Veteran for a VA examination to determine the nature and etiology of any current abdominal hernia.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of in-service hernia treatment and his assertions regarding a continuity of hernia symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also consider the post-service records showing diagnoses of and treatment for inguinal and abdominal hernias, beginning in 1997, and any additional lay and clinical evidence obtained pursuant to this remand.  The examiner's opinion should specifically address the following: 

a)  State whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed hernia disorder was caused or aggravated beyond its natural progression during the Veteran's period of active service.

b)  State whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed hernia disorder is otherwise related to the Veteran's military service.

6.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


